UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7644



CURTIS PATTERSON,

                                              Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; CHARLES M. CONDON,
South Carolina Attorney General,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-1984-9-17BG)


Submitted:   January 30, 2003              Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Decatur,
Georgia, for Appellant. Donald John Zelenka, Chief Deputy Attorney
General, Derrick K. McFarland, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Curtis Patterson seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                        An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit    justice    or    judge    issues      a    certificate     of

appealability.     28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue for claims dismissed by a district

court solely on procedural grounds unless the petitioner can

demonstrate     both   “(1)    ‘that    jurists   of    reason      would   find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”          Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595

(2000)), cert. denied,           U.S.        , 122 S. Ct. 318 (2001). We have

reviewed the record and conclude for the reasons stated by the

district court that Patterson has not made the requisite showing.

See Patterson v. Rushton, No. CA-01-1984-9-17BG (D.S.C. Sept. 26,

2002).   See Slack, 529 U.S. at 484, 120 S. Ct. 1595.                 Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c)(1)(B); Slack, 529 U.S. at 484, 120 S.Ct. 1595.

We   dispense   with    oral    argument      because   the       facts   and   legal




                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3